Case 2:09-cr-20326-NGE-VMM ECF No. 590, PageID.2464 Filed 01/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
               Plaintiff,                                Case No. 09-20326
 v.                                                      Honorable Nancy G. Edmunds
 CLARENCE HENRY COHEN (D-9),

               Defendant.
 _______________________________/

                     ORDER DENYING DEFENDANT’S MOTION [589]

        This matter is before the Court on Defendant’s motion to hold his emergency

 motion for compassionate release in abeyance until thirty days have lapsed from the

 date his administrative request for release was submitted to the warden at his facility.

 (ECF No. 589.) The Court, however, has already issued an order denying Defendant’s

 motion for compassionate release.1 (See ECF No. 588.) Accordingly, Defendant’s

 motion is DENIED as moot. The Court notes that because Defendant’s motion for

 compassionate release was denied without prejudice, Defendant may refile his motion

 once he has satisfied the exhaustion requirement.

        SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge


 Dated: January 15, 2021


        1
         While Defendant’s present motion was filed on January 4, 2021, it was not
 entered on the docket until January 14, 2021. The Court issued its opinion and order
 denying Defendant’s motion for compassionate release on January 12, 2021.
                                              1
Case 2:09-cr-20326-NGE-VMM ECF No. 590, PageID.2465 Filed 01/15/21 Page 2 of 2




 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on January 15, 2021, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                            2
